FILE COPY




                                   COURT OF APPEALS
                                     SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa


                                         September 8, 2016

    Don Davidson                                        Hon. Louis E. Sturns
    803 Forest Ridge Dr., Ste. 203                      Judge, 213th District Court
    Bedford, TX 76022-7258                              Tim Curry Criminal Justice Center
    * DELIVERED VIA E-MAIL *                            401 West Belknap
                                                        Fort Worth, TX 76196
    Criminal District Clerk, Tarrant County             * DELIVERED VIA E-MAIL *
    Tim Curry Criminal Justice Center
    401 W. Belknap, 3rd Floor                           Debra A. Windsor
    Fort Worth, TX 76196-0402                           Assistant District Attorney
    * DELIVERED VIA E-MAIL *                            401 W. Belknap St.
                                                        Fort Worth, TX 76196-0201
    Hon. David L. Evans                                 * DELIVERED VIA E-MAIL *
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Bldg.
    100 N. Calhoun St., 2nd Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:       02-16-00314-CR
                                                02-16-00315-CR
                 Trial Court Case Number:       1421900D
                                                1419477D

    Style:       Ashley Nichole Mangan
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                           Respectfully yours,

                                                           DEBRA SPISAK, CLERK